Title: To George Washington from John Hancock, 15 August 1781
From: Hancock, John
To: Washington, George


                        
                            Sir,
                            Boston August 15th 1781
                        
                        Your Excellency’s several Letters have come duly to hand, & as early as receiv’d were laid before the
                            Assembly, & in Consequence of their Decisions your Requisitions were carried into Effect. The Powder, Mortars,
                            Cannon &c. were with all possible Expedition sent forward, & the means of Transportation furnish’d by this
                            Government. In one of your late Letters you mention that you had requested me to order Six hundred Militia to Albany This
                            Letter with several others of an earlier date I laid before our General Court & they are now upon their Files, I
                            do not recollect any request of that kind, but according to the best of my remembrance you wrote me, at the time you refer
                            to, that you should order Six hundred of the Militia to that place, & I suppos’d you had given directions to the
                            Brigadiers of the Western Counties accordingly, & agreeable to this Idea I gave Notice of this your Intention to
                            Colo. Willet previous to my receiving your Letter of 30th July, finding that there was an unaccountable Delay with respect
                            to the Marching of the Militia, I had repeated my Orders to the Brigadiers of the several Counties strictly enjoining them
                            instantly & without any longer delay to March the Three Months Men of the respective Counties to join the Army at
                            West Point or such other place as your Excellency should direct. And upon my receiving your favor of the 30th July
                            & agreeable to your request, I immediately gave orders to Major General Danielson to direct the Militia detach’d
                            from the Counties of Hampshire & Berkshire to March to Albany, these two Counties will furnish about Six hundred
                            Men. It is with reluctance that I am oblig’d to observe that there has been a strange delay in Detaching &
                            Marching the three Months Men, It may perhaps be owing in a great Measure to the Unorganiz’d State our Militia has been in
                            since the Commencement of the present Constitution, but besides this there has been a report industriously spread thro’
                            the State by some designing Persons that these Men were not wanted. This Occasion’d the repeating my Orders for their
                            being March’d off immediately, & I hope from what I have heard lately from the Country you will soon have most of
                            them with you—I am very much surpriz’d to learn by your favor of 2d inst. that the Reinforcement you have receiv’d should
                            be so inconsiderable, some of the States must certainly have been very deficient, as I find upon examining the returns I
                            have receiv’d that your Officers have sent from this State above Three Thousand Recruits, & from the Vigorous
                            Measures that were adopted by our Assembly in their last Session I have reason to think the remainder of our Quota of Men
                            for the Continental Army are procur’d & will be March’d off immediately. I expect every day to receive from the
                            Brigadiers a return of the Militia Men they have detached from their respective Brigades, when I shall give the necessary
                            Information to Your Excellency.
                        By a Letter I have just receiv’d from Mr Phelps our Purchasing Commissary I find that for the last Month he
                            has furnish’d considerably more than this State’s Quota of Beef, & he writes that Beef is so exceeding Plenty that
                            he thinks it will be in his Power punctually to furnish this State’s Quota, so that I can with Pleasure inform you that
                            there is the greatest Prospect of your being regularly supplied with that Article. As to Rum there has been a Quantity
                            procur’d & forwarded to Springfield & we have been lately affording all the Assistance in our Power to the
                            Quarter Master General to enable him to get it Transported to Camp—It is certainly of the last importance that our Army
                            should be filled up & fully & regularly supplied, & you may depend no Exertions of the Executive
                            here shall be wanting to enforce the Laws & Resolutions that have been pass’d by this State for these purposes.
                        Immediately upon your requisition for Five hundred Men for the Service at Newport Orders were issued for
                            detaching that Number for that place, & I have no doubt but the Number is nearly compleat.
                        You may depend that from time to time you shall be regularly made acquainted with every Decision of the
                            Assembly in Consequence of your requisitions, & their Resolutions shall be carried into Effect with all possible
                            Dispatch. I have the Honor to be with every Sentiment of Respect & Esteem, Your Excellency’s Most Obedt hume Servt
                        
                            John Hancock
                        
                    